Citation Nr: 0828034	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $40,580.67.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from  August 1963 to 
June 1967.  He also had a period of active service from 
February 1969 to April 1970 that has been characterized as 
'under dishonorable conditions' in an administrative decision 
by VA.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Committee on 
Waivers and Compromises (COWC), part of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied the veteran's request for a waiver of 
recovery of an overpayment in the amount of $40,580.67.  

In a statement dated in August 2007, the veteran provided a 
new mailing address and requested that his claims folder be 
transferred to the RO in Muskogee, Oklahoma.  He also 
requested re-instatement of his pension benefits.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Effective June 1, 2000, the RO awarded the veteran 
nonservice-connected disability pension benefits on the basis 
that while he had some capacity for work, a limited benefit 
was warranted because he was unable to secure and follow a 
substantially gainful occupation due to his hepatitis 
disability.  

2.  In a July 2000 award letter issued with attached 
VA Form 21-8768, the RO informed the veteran that in the 
event that he was incarcerated in excess of 60 days as a 
result of a felony or misdemeanor conviction, his pension 
benefits would be discontinued and that he was responsible to 
report to VA any change in his status affecting his rights to 
receive pension; it also informed him he was responsible to 
report a change in address.    

3.  The veteran was incarcerated on June [redacted], 2001.  

4.  In June 2005, the RO notified the veteran that 
information received from the Bureau of Prisons showed that 
he had been incarcerated since June [redacted], 2001.  

5.  In October 2005, the RO notified the veteran that his 
nonservice-connected disability pension benefits were 
retroactively terminated, effective August 4, 2001, creating 
the overpayment at issue; in March 2006, the RO corrected the 
termination date to be August 5, 2001, and adjusted the 
overpayment amount to be $40,580.67.  

6.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran. 

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the overpayment of 
nonservice-connected pension benefits.  

8.  The veteran is solely at fault for the creation of the 
overpayment of nonservice-connected disability pension 
benefits because he did not notify VA of his incarceration or 
change of address; VA bears no fault in the creation of the 
overpayment.    

9.  While repayment will result in some hardship and impair 
the purpose of nonservice-connected disability pension 
benefits somewhat, the failure to make restitution would 
result in unfair gain to the veteran.  

10.  There are no other factors which would make recovery of 
the overpayment inequitable.  


CONCLUSIONS OF LAW

1.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965 (2007).  




2.  Recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $40,580.67 is 
not against equity and good conscience.  38 U.S.C.A. §§ 
5107, 5314 (West 2002); 38 C.F.R. §§ 1.965, 3.102 (2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

The provisions of the Veterans Claims Assistance Act of 2000 
governing VA's duties to notify and to assist a claimant 
concerning the evidence needed to substantiate a claim for VA 
benefits do not apply to waiver claims.  Barger v. Principi, 
16 Vet. App. 132 (2002).  The statute governing waiver 
claims, however, has its own notice provisions.  38 U.S.C.A. 
§ 5302.  In a waiver claim, the payee must be notified of his 
right to apply for a waiver and be provided with a 
description of the procedures for submitting the application.  

In October 2005, the RO sent the appellant a letter advising 
him that his pension benefit payments had been stopped and 
that he would soon be notified of the amount of the 
overpayment and of the instructions about how to repay it.  
Enclosed with that letter was a document that outlined the 
veteran's  right to apply for a waiver and the application 
procedures for requesting a waiver.  The statutory notice 
requirements were thus met.  


Waiver of recovery of the overpayment 

Recovery of the overpayment of any VA benefits must be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (c).  An application for waiver generally is 
timely if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the veteran was 
notified of the overpayment indebtedness in October 2005 and 
he filed his application for a waiver one month later.  Thus, 
the veteran's application was timely filed.  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  
38 C.F.R. § 1.965(b)(1).  Moreover, a waiver is not warranted 
if a material fact is misrepresented, or there is unfair 
dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  
Here, the record contains no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant.  
The second requirement for a waiver has thus been met.  
38 U.S.C.A. § 5302(c).  

As for the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  It means 
arriving at a fair decision between the obligor (the veteran) 
and the Government.  38 C.F.R. § 1.965(a).  In making such a 
decision, the following factors (which are not an all-
inclusive list) must be considered:  (1) changing position to 
one's detriment; (2) fault of the debtor; (3) balancing of 
faults; (4) undue hardship; (5) defeat of the purpose for 
which benefits were intended; and (6) unjust enrichment.  
38 C.F.R. § 1.965(a) (reordered to facilitate discussion of 
the circumstances in this case).  The veteran does not claim, 
nor does the evidence show that he relinquished a valuable 
right or incurred a legal obligation in reliance on the 
overpayment of nonservice-connected pension benefits.  
38 C.F.R. § 1.965(a)(6).  So the veteran's waiver claim is 
not supported by the equitable factor of changing position to 
one's detriment.  As for the other factors, the two factors 
concerning fault in creating the debt and the three factors 
concerning the equities in repaying the debt will be 
discussed in turn.  

Factors in creating the debt

The veteran argues that creation of the debt was not his 
fault.  He states that he was totally unaware that the fact 
of his incarceration in any way had any bearing on his 
nonservice-connected disability pension benefits.  He asserts 
that he was never informed of this requirement in any way by 
anyone.  He further argues that as none of the incarcerated 
veterans he had spoken to seemed aware of the necessity of 
reporting their misfortune to VA, the rule is not common 
knowledge.  Finally, he argues that his address did not 
change because his post office box address is his permanent 
address.  

But the record shows that creation of the debt was solely the 
fault of the veteran and that VA is not at fault at all.  
38 C.F.R. § 1.965(a)(1), (2).  When he was notified in 
July 2000 that his claim for nonservice-connected disability 
pension had been granted, the veteran was provided with a 
copy VA Form 21-8768 (Disability Pension Award Attachment) 
and informed in the letter that the attachment explained 
certain factors concerning his benefits.  That attachment 
explicitly advised the veteran that in the event that he was 
incarcerated in excess of 60 days as a result of a felony or 
misdemeanor conviction, his pension benefits would be 
discontinued.  The VA Form 21-8768 also advised the veteran 
of his responsibility to report changes in his status 
affecting any right to receive pension.  It informed the 
veteran that if his address changed, he must report the 
address change to VA.  

Yet, when the veteran was incarcerated, he did not notify VA 
of his incarceration.  Nor did he notify VA of his address 
change, which could have put VA on notice that he was 
incarcerated.  Instead, for four years, he accepted the 
monthly pension benefits to which he was not entitled and he 
spent the money.    

As for the veteran's claim of ignorance, the copy of the 
July 2000 letter that is in the veteran's claims folder shows 
that the letter advised the veteran of the Form 21-8768 
attachment and shows that the form was, in fact, attached.  
Thus, the veteran was personally put on notice that his 
pension benefits would be discontinued in case of 
incarceration of more than 60 days and that he should notify 
VA in case his status changed or his address changed.  

Regarding his argument that there is no general knowledge 
that nonservice-connected disability pension benefits are 
discontinued upon incarceration for more than 60 days, the 
courts have rejected that position.  Regulations are binding 
on all who seek to come within their sphere, regardless of 
actual knowledge of what is in the regulations or of the 
hardship resulting from innocent ignorance.  Morris v. 
Derwinski, 1 Vet. App. 261, 265 (1991) (regulation about the 
abandonment of a claim was not invalid because the veteran 
was ignorant of it), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380 (1947) (everyone dealing with the Government is 
charged with knowledge of Federal statutes and lawfully-
promulgated regulations).  

Finally, the veteran's argument that the post office box is 
his permanent address is belied by the return address listed 
on his June 2006 substantive appeal, which reflects his 
address in prison rather than a post office box.    

Since VA notified the veteran that he was required to notify 
VA of a change of address and of any status change that would 
affect his benefits, and VA was not so notified, VA is not at 
fault for having continued to make nonservice-connected 
disability pension payments to the veteran after he was 
incarcerated.  But since the veteran failed, as required, to 
notify VA of his change of address and status, an overpayment 
in the amount of $40,580.67 was created that was entirely the 
fault of the veteran.  38 C.F.R. § 1.965(a)(1), (2).  


Equities in repaying the debt

The veteran argues that it would create undue hardship to 
require him to repay the debt because he has no other income 
and is unemployable.  He urges VA to consider his financial 
position in a more realistic light and grant him relief from 
the recovery of the overpayment.  

The veteran has not provided a detailed financial statement 
to support his request for a waiver of recovery of the 
overpayment.  He claims that his net worth is less than $50.  
He has not alleged that he has other debt.  The record shows 
that he is not married and has no dependent children.  And 
while he was granted nonservice-connected pension in 
June 2000 because he was unable to secure and follow a 
substantially gainful occupation due to his hepatitis 
disability, he was not rated as 100 percent disabled and a 
June 2000 VA examiner stated that he had some capacity for 
work.  That evidence shows that he is capable of working, 
albeit at a diminished capacity.  In these circumstances, 
repayment of a debt that exceeds $40,000 will definitely be 
difficult.  But the record shows that since his release, the 
veteran has found a new place to live.  And from 
correspondence from his representative, he apparently is 
seeking re-instatement of his nonservice-connected disability 
benefits.  With no dependents, none of the veteran's family 
will be deprived of the basic necessities of life by 
requiring the veteran to repay the debt.  Moreover, the 
evidence in the record shows that while the veteran's income 
may not be as great as the income of a person without a 
disability, the record does not establish that the veteran 
will be deprived of the basic necessities of life if he must 
repay.  Thus, while there might be some hardship, there would 
not be undue hardship by requiring the veteran to repay the 
debt.  38 C.F.R. § 1.965(a)(3).     

Another factor is whether recovery of the overpayment would 
nullify the objective for which the benefits were intended.  
38 C.F.R. § 1.965(a)(4).  The purpose of the pension benefits 
is to assist persons who have an impaired earning capacity 
due to nonservice-connected disability.  While the veteran 
was receiving the overpayment in question, this veteran's 
basic necessities were provided for by the state.  He thus 
received the payments in contravention of the purpose of the 
pension benefits.  

Now that the veteran is no longer incarcerated, his right to 
receive pension benefit payments will be reinstated.  Yet, 
the veteran will not receive those payments until his 
overpayment is recovered.  38 U.S.C.A. § 5314(a) (the 
Secretary shall deduct the amount of a person's indebtedness 
arising from a VA program from future benefits payments).  In 
these circumstances, requiring repayment will likely impair, 
somewhat, the objectives for which the benefits are intended 
because the veteran will not receive that assistance again 
until the overpayment is recovered.  On the other hand, the 
veteran has already received and spent the amount that would 
otherwise be available for his assistance.  And, as discussed 
above, since the record does not establish that he will be 
deprived of the basic necessities of life if the overpayment 
is collected, the purposes of the pension benefits will, at 
most, be somewhat diminished for the period of time of 
recovery, but the purpose of the benefits will not be 
defeated.  38 C.F.R. § 1.965(a)(4).  

Finally, on this record, if debt recovery were waived, the 
veteran would be unjustly enriched.  38 C.F.R. § 1.965(a)(5).  
No dependents would be affected by his requirement to repay 
the debt.  Any financial difficulties he experiences in 
having to repay the debt are the direct result of the 
financial windfall he enjoyed when he spent the pension 
benefits to which he was not legally entitled.  And it was 
his fault that the overpayment debt was created.  

The listed factors are not the only relevant consideration in 
weighing the equities.  38 C.F.R. § 1.965(a) (listed elements 
are not intended to be all-inclusive).  But in examining the 
veteran's various statements, he has not identified any 
reasons why there is a need for reasonableness and moderation 
in the exercise of the Government's rights.  He implied that 
he used the money for a worthy purpose (legal fees), but he 
provided no objective evidence to establish that.  To the 
contrary, he has not been very forthcoming with reasons why 
the use of the funds should provide a reason to excuse the 
debt:  he stated that he considered the payment an 
entitlement that he spent as he saw fit; he spent this money 
in ways that to him were justified and valid expenses; and he 
used the money to help his situation in ways he thought best.  
Indeed, his statements mostly focus on his amazement that he 
could be expected to repay the debt:  requiring him to repay 
the debt is an incomprehensible reality; expectation of 
payment of this debt is something that is not realistically 
feasible; and his appeal should be reconsidered in a more 
realistic light.  

In sum, the veteran did not change position to his detriment 
in reliance on the pension benefits.  The creation of the 
overpayment is solely the fault of the veteran.  And while 
the amount of the overpayment is very great and will 
undoubtedly create some hardship for the veteran in repaying 
it, the record does not establish that it creates an undue 
hardship or that it would defeat the purpose for which the 
benefits were intended.  To the contrary, given the lack of 
any equitable reasons why the overpayment should not be 
collected, to allow a waiver in these circumstances would 
create unjust enrichment in the veteran.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But while there is some evidence of  hardship that 
the veteran will likely encounter in repaying the debt and 
the purposes of assisting the veteran with nonservice-
connected disability pension benefits will be somewhat 
diminished during the time of repayment, that evidence is far 
outweighed by the veteran's fault in the creation of the 
debt, the lack of fault on the part of VA, the fact that the 
veteran has not changed position in reliance on the payments, 
and the veteran's unjust enrichment.  The record just does 
not establish any equitable reasons why the debt should not 
be collected.  Thus, there is no reasonable doubt to be 
resolved. Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

The Government must exercise reasonableness and moderation in 
its exercise of its rights.  38 C.F.R. § 1.965(a).  But here, 
there is nothing in this record to establish that recovery of 
the overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5302(a).  As a result, the request for waiver 
must be denied.  


ORDER

Waiver of recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $40,580.67, is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


